UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6337


JEAN BERNIER,

                     Petitioner - Appellant,

              v.

WARDEN HOLLAND; BUTNER FEDERAL MEDICAL CENTER,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-hc-02205-D)


Submitted: June 26, 2019                                            Decided: July 2, 2019


Before RICHARDSON and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jean Bernier, Appellant Pro Se. Genna Danelle Petre, Special Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jean Bernier, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241

(2012) petition. We have reviewed the record and find no reversible error. Accordingly,

although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by

the district court. Bernier v. Holland, No. 5:17-hc-02205-D (E.D.N.C. Feb. 28, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2